CHASANOW, Judge,
concurring.
I concur in the result, but not for the reasons espoused by the majority. In the circuit court Dr. Gettes never offered any reason, or even any argument, why the award of one-half of the arbitration costs against him was incorrect. When the circuit court entered judgment for “costs of suit” in favor of Dr. Gettes, those costs did not include the arbitration costs. Since Dr. Gettes never established that the decision allocating one-half the arbitration costs against each party was incorrect, that portion of the award remains in effect.
I do not concur with the majority holding that each allocation of arbitration costs constitutes an award, separate from the award on the merits of the claim. It seems inconceivable to me that the Legislature intended that a party challenging a Health Care Malpractice Claims Arbitration Panel’s award on the merits as well as the allocation of one-half of the costs must file two separate actions to nullify — one suit to nullify the finding on the merits, the other suit to nullify the assessment of costs — and that when one party files an action to nullify, the other party, if aggrieved by a partial assessment of costs, must also file a separate suit to nullify the assessment of costs. Indeed, according to the majority’s holding, if Ms. Hubbard had prevailed before the jury and proved Dr. Gettes was guilty of malpractice, she still could not have had the arbitration costs assessed entirely against Dr. Gettes since she did not file a separate action to nullify the award of costs.
*689The pivotal issue, where I part company with the majority opinion, is whether the assessment of costs is a separate award or is part of a single award. I think it is clear from the statute, language in our prior cases, and administrative practices that the assessment of costs is part of the award and not a separate award.
A. The Statute
CJ § 3-2A-05(f) states: “The award shall include an assessment of costs, including the arbitrators’ fees.” (Emphasis added.) The statutory language seems to indicate that costs are part of the single award and not a separate award.
CJ § 3-2A-07(a) provides:
“If the arbitration panel finds that the conduct of any party in maintaining or defending any action is in bad faith or without substantial justification, the panel may require the offending party, the attorney advising the conduct, or both, to pay to the adverse party the costs of the proceeding and i’easonable expenses, including reasonable attorney’s fees, incurred by the adverse party in opposing it. A determination made under the subsection shall become part of the panel award and subject to judicial review.” (Emphasis added.)
Although enacted subsequent to the award in the instant case, this section also seems to reinforce the conclusion that the Legislature contemplated a single panel award which includes costs and, in appropriate cases, may include attorney’s fees as part of that award.
B. Language of Our Prior Cases
In Attorney General v. Johnson, 282 Md. 274, 303, 385 A.2d 57, 74, appeal dismissed, 439 U.S. 805, 99 S.Ct. 60, 58 L.Ed.2d 97 (1978), this Court indicated that health claims costs are part of the single award and are before the circuit court when either party files an action to nullify the award. Judge Digges, writing for the Court, stated:
*690“It only remains to ascertain whether the court proceeding, and hence the jury trial, following arbitration is subjected to any additional condition and, if so, whether that condition is so onerous as to make the right ‘practically unavailable.’ As a reading of the statute will make clear, the court proceeding with its jury trial is subjected to no regulation or burden of any kind as a precondition to its utilization. The statute does provide that the award of the arbitration panel must encompass an assessment of costs, including arbitrators’ fees, § 3-2AQ5(e); it also provides, however, that the award may be rejected and a court action filed. § 3-2A06(a) & (b). The arbitral fees, we must assume, are then part of the final assessment of costs, and need not be paid as a precondition to the court proceeding and thus the jury trial.” (Emphasis added, footnote omitted.)
In Tabler v. Medical Mut. Liab. Ins., 301 Md. 189, 200, 482 A.2d 873, 879 (1984), Judge Orth wrote:
“The dictate of subsection (e) [of the Health Claims Arbitration Act] is that, regardless of whom the award favors, included in the award shall be an assessment of costs. That subsection contains no prohibition against assessing the costs against the party on whose favor the award is made.”
In Newman v. Reilly, 314 Md. 364, 389, 550 A.2d 959, 971 (1988), we said: “Arbitration costs, including the arbitration fees, are included in the award in arbitration. See CJ § 3-2A-05(f). The circuit court confirmed the award [of arbitration costs] in the instant matter as part of its judgment on the merits entered February 3, 1987.”
C. Administrative Practices
It seems that the longstanding administrative practice, to which we should give some deference, is to treat the assessment of arbitration costs as part of a single, unified award that is before the circuit court when the award is rejected.
*691Dr. Gettes introduced letters to establish that, as late as 1988, the Director of the Health Claims Arbitration Office routinely wrote to the circuit court when an action to nullify an award had been filed, and asked the court to make a “specific assessment of [arbitration] costs against whomever the court feels should bear responsibility for same.” It appears, however, that such a letter was not written in the instant case.
One apparent reason for the delay in attempting to collect the arbitration costs in the instant case was that the Health Claims Arbitration Office was awaiting a possible redetermination of arbitration costs by the circuit court. One of the exhibits in the case is a letter written by Mr. Tabler to both attorneys dated June 20, 1988, stating: “The most recent Court Order has assessed costs against your clients, Addie Mae Hubbard and Norton I. Gettes, M.D.” (Emphasis added.)
In fact, I believe that it was not the State’s intention to advocate the separate award theory adopted by the majority opinion. The State’s primary contention was that, because the circuit court did not modify the arbitration panel’s assessment of costs, the assessment was affirmed. In its brief, the State succinctly set forth the issue as follows: “The State and Dr. Gettes agreed that the sole issue before the circuit court in this case was whether the judgment in the action to nullify in favor of Dr. Gettes for costs of the suit automatically modified the arbitrators’ apportionment of arbitration costs.” (Emphasis added.) In oral argument before this Court, the Assistant Attorney General stated: “We’re not saying that he would have to file a notice of rejection, Your Honor, because the other party did. And once that notice of rejection was filed, either party, could seek to have the award modified or vacated.”
It seems illogical as well as impractical to hold that where the arbitration panel makes a decision on the merits and assesses half the costs against each party, full circuit court review of that determination will require one suit to nullify the decision on the merits plus two additional suits to *692nullify the assessments of costs. There are other practical reasons why the allocation of costs should be treated as part of a single award and why if either party files a notice of rejection both parties ought to be able to contest any aspects of the award. It is clear that Dr. Gettes was willing to pay half of the arbitration costs if the litigation ended after that determination. Parties who prevail before the arbitration panel might be willing to pay half of the costs if the other side does not bring an action to nullify in the circuit court. Now, they may feel compelled to file a notice of rejection as a matter of course because the time for filing the notice might run before they learn whether the other party has filed a notice of rejection. As Dr. Gettes noted in his brief: “There is no provision for ‘cross-rejection’ in the Health Claims Arbitration Act similar to Maryland Rule 8-202(e),” and the time for filing a notice of rejection is not extended to allow a “cross-rejection” when the opposing party files a notice of rejection. Every health claims case where arbitration costs are divided may now spawn two additional circuit court suits to nullify arbitration cost awards. These new cases will place an additional, unnecessary burden on already overburdened circuit court clerks. Also, according to the majority opinion, each of these cases challenging the allocation of costs must “name the HCAO Director and the adversary on the malpractice claim as defendants.” Majority Opinion at 683. Responding to these suits, even in the most cursory fashion in order to prevent a judgment by default, may prove to be unduly burdensome to the HCAO Director and his attorney.
I am also troubled by the gratuitous statement in the majority opinion that “if review of a panel’s discretionary allocation [of costs] is available, and if the attack in that review is against the way in which the discretion was exercised, the reviewing body can modify the panel’s allocation only on very limited grounds. See n. 4, infra.” Majority Opinion at 679. The majority opinion, without benefit of briefs or argument on the issue, goes on to imply that only the very limited grounds set out in CJ §§ 3-223 and *6933-224 for modifying, correcting, or vacating arbitration awards are available to review an award of costs. These grounds are in effect limited to corruption, miscalculation, or exceeding the arbitrator’s authority. Health claim arbitration costs are not de minimis; in the instant case they amounted to $1,621.32, and they are often several times that amount. The power to award arbitration costs is coupled with the power to award counsel fees for actions filed in bad faith or without substantial justification under CJ § 3-2A-07(a). The assessment of costs is to be made by the panel chairman alone if the entire panel fails to do so. CJ § 3-2A-05(f). If costs are assessed arbitrarily, or solely on the basis of such factors as who is better able to pay them, or whether insurance is involved, this determination ought to be subject to judicial scrutiny beyond the very limited grounds available to vacate an arbitration award under CJ §§ 3-223 and 3-224. If, as the majority holds, the arbitration costs constitute a separate award, it seems to me that, as with any Health Claims Arbitration Panel award, “[t]he award shall be presumed to be correct, md the burden is on the party rejecting it to prove that it L not correct.” CJ § 3-2A-06(d). It is my opinion that resolution of this important issue should be deferred until the Court has a proper case and the benefit of briefs and argument on the subject. See Bd. of Educ. v. P.G. Co. Educator’s Ass’n, 309 Md. 85, 105, 522 A.2d 931, 941 (1987).
For the reasons indicated, I concur in the result; I do not concur with the majority opinion that the assessment of arbitration costs is a separate award requiring a separate action to nullify and that the assessment of arbitration costs cannot be reviewed in the action to nullify the award on the merits.